Citation Nr: 1737391	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an eye disorder. 

3.  Entitlement to service connection for a chest disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a compensable disability rating for left hernia condition, to include status post left inguinal hernia repair and scar, residual of left inguinal hernia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1980 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009, December 2009, and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran perfected his Substantive Appeal of a claim for service connection for PTSD.  See October 2016 VA Form 9.  Although it does not appear that the issue has been certified to the Board, the Board will take jurisdiction in light of the perfected appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2016 that addressed the issues of service connection for a back, eye, and chest disability and an increased rating for a left hernia condition.  A transcript of that proceeding has been associated with the claims file.

The Board previously remanded the issues of service connection for a back disorder, eye disorder, and chest disorder as well as claim for increased rating for left inguinal hernia in October 2014.  The case has been returned to the Board for appellate review.

The issues of service connection for PTSD, service connection for eye disorder, and entitlement to a compensable disability rating for hernia condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran's back disorder did not manifest within one year of service, and is not otherwise related to active military service.

2.  The Veteran does not have a current chest disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a chest disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination in March 2010, with regard to his back disorder claim. 

Accordingly, the Board will address the merits of the claims.

	II.  Service Connection

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Lay evidence, if competent and credible, may serve to establish a diagnosis when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

A.  Back Disorder

The Veteran seeks service connection for a back disorder.  See January 2009 Third Party Correspondence.  The Veteran testified that lifting, carrying, and performing military training exercises during service caused his current back disorder.  See Hearing Transcript p. 4-8, 34

The Veteran's service treatment records (STRs) showed complaints of back pain.  However, they were made in connection with complaints of chest pain.  Specifically, in June 1981 the Veteran complained of chest pain with back pain since this morning.  He stated that the chest pain moved around his body through his back.  The assessment was viral syndrome.  In summary, there is no diagnosis pertaining to the back in the STRs.  

Although the Veteran testified that he had back pain during service, he reported to the March 2010 VA examiner that his back pain began about 10 years earlier.  The Veteran denied a specific injury or trauma to his back and stated that his back pain possibly started with post-service truck driving.  He stated that he could not recall specific back pain prior to truck driving; possibly some pain with standing a long time but nothing specific.  He also reported that he had a motor vehicle accident a few years earlier and saw a chiropractor for his low back pain.

The examiner diagnosed the Veteran with lumbar strain.  The March 2010 VA examiner opined that the Veteran's current back condition is not caused by or a result of the in-service symptom of back pain.  The examiner explained that a review of the Veteran's STRs mentioned back pain twice, both times in relationship with chest wall pain.  No diagnosis was made of back pain; only of muscle spasm.  There was some complaint of back pain in the VA treatment records, but no tests were done and no diagnosis of back pain was made.  The Veteran stated, on questioning during this evaluation, that pain started to bother him when he was truck driving after his service years and was made worse after an automobile accident several years ago, at which time he was treated by a chiropractor.  

The Board affords this VA examination and opinion probative value because the examiner based his findings on a review of the Veteran's STRs and post-service treatment records, interview of the Veteran, and physical examination of the Veteran.  Essentially he concluded that due to the absence of specific in-service back findings or diagnoses, and the Veteran's reports that his back pain did not begin until after service, it was less likely than not that his current back disability is related to his military service.  This opinion is consistent with the Board's review of the evidence of record.

Consideration has been given to the Veteran's testimony that his military duties led to his current back disability.  Although the Veteran is competent to report having back pain while in the military, he is not competent to state that his military duties caused his current back disability.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence alone, and the Veteran's own opinion is nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Accordingly, the Board finds that a preponderance of the evidence is against a finding that the Veteran's back disorder is etiologically related to his period of active service.  As the preponderance of the evidence is against the claim, the benefit of reasonable doubt doctrine is not applicable, and service connection for a back disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Chest Disorder

The Veteran seeks service connection for a chest disorder.  See January 2009 Third Party Correspondence.  He contends that his chest disorder is stress related and reported that his symptoms included feeling like he cannot breath and feeling like he was having a heart attack.  See April 2016 Hearing Testimony.  However, despite his complaints, there is no diagnosis of record pertaining to his complaints of chest pain.

A review of the Veteran's STRs showed an October 1980 complaint of chest pain.  Examination of the Veteran showed he was not short of breath and had no wheezing.  He was assessed with a muscle spasm.  A June 1981 record noted a complaint of chest pain.  However, examination of the Veteran indicated his nerves were intact, lungs were clear to auscultation, and he had clear cardiac within normal limits.  The assessment was viral syndrome.  In addition, there was a February1982 complaint of sternal chest pain.  Examination of the Veteran revealed lungs to auscultation and percussion and Cor S1and S2 were normal.  The Veteran was assessed with probable muscle spasm.  Even though he was treated in service for symptoms related to complaints of chest pain, there was no specific diagnosis related to such in his STRs.   

Significantly, despite being evaluated in connection with his complaints of chest pain, no diagnosis has been provided.  For instance, December 2008 VA treatment notes indicated that the Veteran reported having a cough and that he was told he had a spot on his lung.  Physical examination of the Veteran revealed clear lungs and no distress.  Further, December 2008 VA treatment notes indicated normal chest x-ray.  The Board finds it significant that the Veteran's complaints of chest pain have been medically evaluated, yet no diagnosis has been provided.  

Furthermore, while the Veteran is competent to describe his symptoms, it is well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a chest disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from chest pain symptomatology as well as to determine the etiology of any complaints.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed chest disorder.  

In summary, no VA or private treatment records have been submitted or discussed by the Veteran indicating he had a diagnosed chest disability.  In fact, the Veteran reported that he had not been given a chest diagnosis and that his doctor told him that his symptom of feeling like he cannot breathe is "just a feeling."  See April 2016 Hearing Transcript.  He also reported being told that his heart is good, his lungs were clear, and nothing physically wrong was found with his heart.  Id.  

Congress specifically limits entitlement for service-connected disabilities when they are the result of disease or injury.  See U.S.C.A §1110.  While the Veteran has reported chest pain and difficulty breathing and contends that these symptoms were reflective of a chest disability, there is no underlying pathology (disease or injury) attributable to the Veteran's complaints.  In the absence of this, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

Accordingly, service connection is not warranted on any basis and the claim must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of reasonable doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a back disorder is denied. 

Service connection for a chest disorder is denied.


REMAND

The Board finds that remand for the issues of service connection for PTSD, service connection for an eye disorder, and entitlement to a compensable disability rating for a hernia is required.

With regard to the Veteran's claim of service connection for PTSD, a review of the record reveals that in his October 2016 Substantive Appeal, the Veteran requested a local videoconference hearing.  To date, the record does not indicate that the Veteran has been scheduled for a hearing.  In addition, the Board notes the Veteran's hearing request has not been withdrawn.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Consequently, a videoconference hearing must be scheduled before deciding this appeal.  

Turning to the Veteran's eye disorder, he was afforded a March 2010 VA eye examination.  The examination report indicated that the Veteran was diagnosed with glaucoma oculus uterque (OU) in 1991 and diabetic retinopathy OU.  However, the examiner indicated that since there were no records to review other than the VA medical records she could only go by the reported previous treatment while in the military for twitching of eyes and conjunctivitis.  In rendering her opinion that neither of the conditions of glaucoma or diabetic retinopathy were related to the treatment of twitching or conjunctivitis in service, the examiner explained that if the service records became available for review, she could be more assured that he did not have early signs of these conditions in the military.  In light of the indication that the VA examiner did not review the Veteran's STRs as a basis for her opinion, remand for an addendum opinion is warranted. 
Regarding the Veteran's claim for a compensable disability rating for a hernia condition, the Board notes that the most recent VA hernia exam of record is from October 2012.  At his April 2016 Board videoconference hearing, the Veteran testified that his hernia condition had worsened.  Accordingly, the matter is remanded in order to afford the Veteran an examination to determine the current severity of his hernia condition. 

Finally, updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.  

2.  Schedule the Veteran for a videoconference hearing on the issue of service connection for PTSD at his local AOJ at the earliest opportunity.  Notify the Veteran and his representative of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

3.  After the development in #1 has been completed, return the claims file to the March 2010 VA examiner who provided the eye disorder opinion in order to obtain a clarifying addendum opinion regarding the etiology of the Veteran's eye disorder.  If the previous VA examiner is unavailable, an equally qualified VA examiner may be substituted.  The entire claims file, including STRs should be made available to and reviewed by the VA examiner in conjunction with the opinion.  

(a)  Specifically, the examiner must offer an opinion whether it is at least as likely as not (a 50 percent or greater likelihood) that any diagnosed disability of the eyes, to include glaucoma and diabetic retinopathy had its onset during his period of service or is otherwise related to the Veteran's period of service.

In rendering the above opinion, the examiner is asked to clarify her prior March 2010 opinion and reconcile her conclusions in light of her review of the Veteran's STRs.  An adequate rationale must be provided for all opinions rendered.

4.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the current severity of his left hernia condition, to include status post left inguinal hernia repair and scar, residual of left inguinal hernia.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary studies or tests are to be accomplished.

(a)  The examiner must describe all manifestations due to the service-connected residuals of a left inguinal hernia repair.  The examiner must provide a full discussion of symptoms associated with the Veteran's service-connected residuals of a left inguinal hernia repair and should, to the extent possible, clearly and completely associate or disassociate any complaints/symptoms with the service-connected residuals of a left inguinal hernia repair.

(b)  The examiner must describe the manifestations of the Veteran's service-connected left hernia repair scar.  In this regard, the examiner should state how many scars are present.  The examiner then should provide a measurement of the length and width of each scar as well as the areas of the scars.  The examiner should also indicate whether such scars are superficial, unstable, painful on objective demonstration, and/or cause limitation of motion.  (A superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.)

The examiner should also report whether there is any associated underlying muscle damage due to any of the scars and, if so, indicate which muscle group(s) is/ are involved.  The examiner should also state whether the scar is a deep scar.  (A deep scar is one associated with underlying soft tissue damage.)

All determinations and opinions provided must include a complete rationale and explanation.  If the examiner cannot provide a requested opinion or determination without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion or determination would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The AOJ must then review and re-adjudicate the issues that remain on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative an SSOC, and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


